Citation Nr: 0911137	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for service-connected psychiatric disability, 
prior to October 8, 2008.

3.  Entitlement to a disability evaluation in excess of 70 
percent for service-connected psychiatric disability, since 
October 8, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to April 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims for service connection for somnambulism 
(sleep walking), chronic fatigue syndrome (CFS), and various 
psychiatric disorders, including obsessive compulsive 
disorder (OCD), dysthymia, PTSD, and chronic adjustment 
disorder.  

Service connection for somnambulism was subsequently granted 
in a September 2006 rating decision, and an initial 
disability evaluation of 10 percent was assigned, effective 
July 26, 2004 (the date the claim for service connection was 
filed).  

Service connection was granted for dysthymia in a January 
2007 rating decision.  The combined rating for somnambulism 
with dysthymia was increased to 50 percent, effective July 
26, 2004.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a July 2007 videoconference hearing.  A 
transcript of that hearing has been associated with the 
claims folder.  On the record of the hearing, the Veteran 
withdrew his appeal with respect to the claim for service 
connection for CFS.

In April 2008, the Board remanded the remaining matters to 
the Appeals Management Center (AMC) for further development 
and adjudication.

Following an October 2008 VA examination, in a December 2008 
rating decision, the AMC granted service connection for 
generalized anxiety disorder and hypochondriasis.  The rating 
for the combined psychiatric disability was increased to 70 
percent.  The effective date of the 70 percent rating is 
October 8, 2008 (the date of the VA examination).  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The grant of 
service connection for somnambulism, dysthymia, chronic 
adjustment disorder, and hypochondriasis (claimed as OCD), 
resolves the appeals of those issues.  However, because 
higher disability ratings for the combined psychiatric 
disability are still available before and after the effective 
date of the increase, the increase does not resolve the 
appeal for an increased rating.  Moreover, in a letter dated 
in January 2009, the Veteran indicated that he was not 
satisfied with the 50 percent rating in effect prior to 
October 8, 2008.  The Board has therefore characterized the 
increased initial rating claim as two issues, as set out on 
the first page above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development required to properly 
adjudicate this appeal has been completed.

2.  The Veteran does not have PTSD.

3.  Prior to October 8, 2008, the service-connected 
psychiatric disability was manifested by occupational and 
social impairment with reduced reliability and productivity. 

4.  Since October 8, 2008, the service-connected psychiatric 
disability has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  Prior to October 8, 2008, the criteria for a disability 
rating in excess of 50 percent for the service-connected 
psychiatric disability were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9433 (2008).

3.  Since October 8, 2008, the criteria for a disability 
rating in excess of 70 percent for the service-connected 
psychiatric disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. 473.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in August 2004 and November 2004 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
then claim for service connection for somnambulism, as well 
as the claim for service connection for PTSD.  In an April 
2005 pre-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the then claim for service connection for 
depression.  Those letters informed him of the information 
and evidence that must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  A 
letter dated in March 2006 provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The September 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records, and the reports of several VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's July 2007 
Board hearing, along with various statements submitted by the 
Veteran, and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Service Connection

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD, as he experienced several traumatic 
events while in-service.  

In this case, service connection for PTSD is not in order, as 
there is no confirmed diagnosis of PTSD.  The Veteran has 
numerous psychiatric diagnoses, and service connection has 
been granted for somnambulism, dysthymia, generalized anxiety 
disorder and hypochondriasis (claimed as OCD).  However, 
there is no medical opinion of record that purports to 
provide a diagnosis of PTSD.  Such is required under 
38 C.F.R. § 3.304(f).  

Indeed, the only competent opinion of record on the question 
of a diagnosis of PTSD weighs against the claim.  In an 
October 2008 VA psychiatric examination, the Veteran reported 
that, in approximately 1990, a missile exploded on his ship, 
causing him to feel fearful.  He also reported that his 
sleepwalking caused him to be "scared" due to the safety 
hazards it presented while at sea.  The examiner noted that 
the Veteran had endorsed every symptom associated with PTSD, 
that these symptoms began within one month of service and 
that these symptoms had persisted since that time.  However, 
no symptoms were observed during the clinical interview and 
the examiner found it unlikely that symptoms of the reported 
severity would have developed in response to stress 
associated with sleep-walking.  The examiner concluded that 
the Veteran did not meet the DSM-IV requirements for a 
diagnosis of PTSD.  Following the clinical interview and a 
review of the Veteran's claims folder, the examiner diagnosed 
the Veteran with sleepwalking disorder, dysthymic disorder, 
generalized anxiety disorder (GAD), polysubstance abuse, 
hypochondriasis, and personality disorder NOS.  With the 
exception of polysubstance abuse and personality disorder, 
each of these diagnoses is already service connected.  

With respect to the remaining diagnoses, these disorders are 
not service-connected, and are subject to important 
restrictions regarding service connection.  Governing 
regulations provide that personality disorders are not 
diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2004); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  In addition, no compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2004); see also VAOPGPREC 2-97 (January 16, 1997).  The law 
also precludes compensation for primary alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  Moreover, the October 2008 examiner found 
that the polysubstance abuse was not at least as likely as 
not caused by service, as it began prior to the onset of his 
reported psychiatric issues and is prevalent among 
individuals with personality disorders.

The Board has considered the Veteran's statements and his 
opinion that he has PTSD.  However, lay persons are not 
competent to opine as to medical diagnosis or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  In this 
case, the Board's decision turns on the matter of a diagnosis 
of PTSD.  This is inherently a matter requiring medical 
expertise.  The Veteran's statements are therefore not 
considered competent evidence of a diagnosis of PTSD.  

In sum, service connection for PTSD is not warranted as the 
Veteran has not been diagnosed with the condition.  

III.  Dysthymia Increased Initial Rating

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and above 
all, coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court subsequently held that the above 
rule is not applicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Service connection is currently in effect for psychiatric 
disability due to somnambulism, dysthymia, generalized 
anxiety disorder, and hypochondriasis.  Prior to August 8, 
2008, a 50 percent rating is in effect.  Effective August 8, 
2008, a 70 percent rating is in effect.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent evaluation is warranted if the Veteran exhibits: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  DC 9433.

A 100 percent evaluation is available when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

Prior to August 8, 2008

After review of the evidence, the Board concludes that the 
criteria for a 70 percent rating are not met prior to August 
8, 2008.  

The evidence is not consistent with suicidal ideation.  In so 
concluding, the Board acknowledges that, at the July 2007 
videoconference hearing, the Veteran's representative 
indicated that the Veteran has experienced suicidal ideation.  
In an August 2007 Beckley VA mental health treatment note, 
the Veteran was noted to have had suicidal ideation in the 
past, with no plan.  However, in a January 2007 VA 
psychiatric examination, the examiner found no current 
evidence of suicidal and homicidal ideations.  And, in a 
January 2007 VA mental health treatment note, the Veteran was 
found to have no suicidal or homicidal ideation.  Similarly, 
in an October 2005 substance abuse note, the Veteran denied 
suicidal ideation.  The report of a November 2005 outpatient 
visit shows no suicidal or homicidal ideation.  The report of 
a February 2006 mental health visit also shows no suicidal or 
homicidal ideation.  Evidence of past symptomatology carries 
little probative weight with respect to entitlement to an 
increased rating, where such symptomatology is not pertinent 
to the period on appeal.  The evidence pertinent to the 
period prior to October 8, 2008 demonstrates that suicidal 
ideation was not manifested.  

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  In an October 2005 
Beckley VAMC treatment note, the Veteran's speech was noted 
to be clear, relevant and goal oriented, but flat and 
somewhat monotone.  The report of a February 2006 mental 
health visit shows speech is clear and relevant to the 
conversation.  In a January 2007 VA psychiatric examination, 
there was found to be no pressured speech.  In a January 2007 
mental health assessment, the Veteran was found to have clear 
speech with normal rate and rhythm.  The report of an August 
2005 mental hygiene visit shows that speech was clear and 
relevant to the conversation.  The report of an October 2005 
outpatient visit shows speech was slow but goal directed.  An 
October 2005 clinic progress note shows that speech was clear 
and relevant to the conversation.  An October 2005 substance 
abuse note also shows speech to be clear, relevant and goal 
oriented.  A November 2005 outpatient note shows that speech 
is clear and relevant to the conversation.  A June 2006 
outpatient note showed speech to be clear and relevant to the 
conversation.  The report of a May 2005 VA outpatient visit 
shows that the Veteran's speech was clear, concise and goal-
directed.  He Answered questions appropriately.  In short, 
the Veteran's speech has not been found meet or approximate 
the stated criterion.

The evidence is not consistent with neglect of personal 
appearance and hygiene.  Although, at the July 2007 
videoconference hearing, the Veteran's representative 
indicated that the Veteran was neglecting personal appearance 
and hygiene, the objective evidence is to the contrary.  In a 
January 2007 mental health assessment, the Veteran was found 
to be neat and clean.  The reports of February 2006, August 
2005, and October 2005 mental health visits show hygiene and 
grooming were good.  An October 2005 substance abuse note 
also shows grooming and hygiene to be good.  A similar note 
in June 2006 shows grooming and hygiene to be good.  And, May 
2005 and November 2005 outpatient notes show good hygiene and 
grooming.  While the Veteran's representative is competent to 
describe the Veteran's appearance, the Board assigns more 
weight to the consistent medical findings to the contrary.  

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a work like 
setting).  In a January 2007 VA psychiatric examination, the 
Veteran was noted to be currently unemployed, but indicated 
that he had previously worked as a telemarketer for about a 
year and had also worked as a bartender for about four 
months.  While there have also been periods where the Veteran 
has been unemployed, he still apparently retains the ability 
to adapt to a work environment.  

The evidence is not consistent with obsessional rituals which 
interfere with routine actives.  At the July 2007 
videoconference hearing, the Veteran testified that he 
obsessively worries about particular topics, and will call 
home multiple times per day to make sure that everything is 
all right.  In her May 2006 statement, the Veteran's mother 
attested to the multiple daily telephone calls.  In a January 
2007 VA psychiatric examination, the Veteran noted complaints 
of nightly sleepwalking, including compulsive eating.  
However, despite the clear evidence of obsessional 
symptomatology, such symptomatology appears to be manifested 
primarily by feelings of worry, nervousness, and edginess.  
The evidence does not demonstrate any substantial 
interference with the Veteran's routine activities.  The 
Board notes that the Veteran was employed part time for at 
least a portion of the period under consideration.  The 
report of a January 2007 VA examination shows that, although 
unemployed at that time, the Veteran would drive and go 
shopping.  

Moreover, the Board notes that the report of a February 2006 
mental health note shows no audio or visual hallucinations.  
Similarly, a January 2007 VA mental health treatment note, 
and the report of a January 2007 VA psychiatric examination, 
show no auditory and visual hallucinations.  A May 2005 VA 
outpatient report shows that the Veteran did not appear to be 
delusional.  In short, while the evidence does demonstrate 
some obsessional rituals, it does not demonstrate the type of 
interference with routine activities as would support a 70 
percent rating.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  With respect to panic, at his 
July 2007 videoconference hearing, the Veteran testified that 
he experienced daily panic attacks.  However, in a January 
2007 VA psychiatric examination, the examiner found no 
evidence of panic attacks.  A November 2005 outpatient note 
shows that no anxiety or distress was noted.  In the report 
of a January 2007 VA psychiatric examination, the Veteran 
reported feeling nervous and edgy; the Veteran presented as 
anxious.  However, nervousness and anxiety are not panic.  
Panic is defined as "acute, extreme anxiety with 
disorganization of personality and function."  Dorland's 
Illustrated Medical Dictionary 1220 (28th ed. 1994).  Anxiety 
is defined as "the unpleasant emotional state consisting of 
psychophysiological responses to anticipation of unreal or 
imagined danger."  See Dorland's Illustrated Medical 
Dictionary 102 (28th ed. 1994).   
 
The evidence of record, although clearly describing the 
Veteran as being anxious, does not appear to characterize him 
as subject to panic.  Moreover, the Board finds that the 
"near-continuous" aspect of this criterion is also lacking.  
The evidence certainly does not indicate that the Veteran's 
anxiety is "near-continuous."  The Board believes that the 
Veteran's own description of daily panic attacks is 
inconsistent with "near-continuous" symptoms, but is 
consistent with "panic attacks more than once a week," 
which is a criterion for the 50 percent level. 

With respect to depression, the Board notes that, in an 
October 2005 VAMC treatment note, the Veteran's mood was 
noted to be dysphoric.  In a January 2007 VA psychiatric 
examination, the Veteran reported feeling depressed, hopeless 
and easily frustrated.  In a January 2007 VA mental health 
treatment note, the Veteran presented as depressed.  A May 
2005 VA outpatient report shows that the Veteran's mood was 
depressed, aggressive and hateful, but he denied violence.  
He reported that, sometimes he has the urge to grab someone 
he is talking to, but has never acted on this.  The Veteran 
reported that he feels a little depressed most of the time.  
In short, while the Veteran clearly demonstrates symptoms 
consistent with depression, the evidence does not indicate 
that such observed symptoms affect the Veteran's ability to 
function independently, appropriately and effectively.  
Indeed, the May 2005 report indicates that he is able to 
comport himself appropriately despite his feelings.   
 
The evidence is not consistent with inability to establish 
and maintain effective relationships.  While the evidence 
demonstrates that the Veteran does not maintain close 
relationships outside of his immediate family, it also 
demonstrates that the Veteran was employed part time during 
part of the period on appeal.  It also reflects the Veteran 
has maintained relationships with family members.  The report 
of a January 2007 VA examination shows the Veteran's opinion 
that, although he leads a rather isolated life, he has a 
"pretty good" relationship with his mother.  In the Board's 
view, the Veteran's symptomatology is more consistent with 
difficulty in establishing effective work and social 
relationships (consistent with the 50 percent level) than the 
"inability" to establish and maintain effective 
relationships required for the 70 percent level.   

Also of interest are the GAF scores assigned.  These range 
from a low of 45 assigned by the January 2007 VA psychiatric 
examiner, to a high of 55, assigned in VA outpatient notes in 
May 2005 and October 2005.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 
4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Overall, the GAF scores reflect moderate to serious symptoms.  
However, the Board assigns lower probative weight to the 
score of 45 than to the higher scores because the symptoms 
associated with the range from 41 to 50 are not shown in this 
case.  As set out above, the symptoms listed as indicative of 
serious impairment include suicidal ideation, severe 
obsessional rituals, and frequent shoplifting.  The first two 
symptoms were discussed in detail above, and it was the 
Board's conclusion that they were not shown.  There has been 
no suggestion of frequent shoplifting or any similar 
symptomatology.  

In sum, under these circumstances, the Board finds that the 
record presents no basis for assignment of a schedular rating 
higher than 50 percent.  At no time pertinent to the period 
before August 8, 2008 has the Veteran's PTSD symptomatology 
more closely approximated the criteria for a 70 percent or 
higher rating than it has for a 50 percent rating.  As such, 
the criteria for a rating higher than 50 percent are not met. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a total rating.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

Since August 8, 2008

After review of the evidence, the Board concludes that the 
criteria for a total rating are not met since August 8, 2008.  

In so finding, the Board notes that the evidence is not 
consistent with gross impairment in thought processes or 
communication.  The report of examination in October 2008 
shows spontaneous, clear, and coherent speech.  

The evidence is not consistent with persistent delusions or 
hallucinations.  The report of examination in October 2008 
shows a finding of no delusions.  

The evidence is not consistent with grossly inappropriate 
behavior.  The report of examination in October 2008 shows a 
finding of no inappropriate behavior, and that the Veteran 
understands the outcome of his behavior. 

The evidence is not consistent with persistent danger of 
hurting self or others.  The report of examination in October 
2008 shows a finding of no homicidal thoughts.  While the 
Veteran reported recurrent suicidal ideation, this was found 
to be generally passive in nature, with no current plan or 
intent to harm himself.  The Veteran was found to have good 
impulse control.  

The evidence is not consistent with intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  The report of examination in 
October 2008 shows that the Veteran was clean, and neatly 
groomed.  The examiner found that he was able to maintain 
minimum personal hygiene.  

The evidence is not consistent with disorientation to time or 
place.  The report of examination in October 2008 shows that 
orientation was intact to person, time, and place.  

The evidence is not consistent with memory loss for names of 
close relatives, own occupation, or own name.  The report of 
examination in October 2008 shows that while recent memory 
was mildly impaired, remote memory and immediate memory were 
normal. 

A GAF score of 45 was assigned by the October 2008 examiner.  
Such a GAF score signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV; 38 C.F.R. §§ 4.125, 4.130.  The Board finds that this is 
consistent with the current rating and does not indicate 
total social and occupational impairment.  

In sum, while the evidence supports entitlement to a 70 
percent rating since October 8, 2008, the type and degree of 
symptoms, or their effects, that would justify a 100 percent 
disability rating, are not shown.  In other words, the 
criteria for the 100 percent level are not more nearly 
approximated than those for the 70 percent level.  
Accordingly, a rating higher than 70 percent is not in order. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a total rating.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

IV.  Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, 22 Vet. App. 
242.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by social, 
occupational, and mood impairments.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Service connection for PTSD is denied.

Entitlement to an initial disability evaluation in excess of 
50 percent for service connected psychiatric disability prior 
to August 8, 2008 is denied.

Entitlement to a disability evaluation in excess of 70 
percent for service connected psychiatric disability since 
August 8, 2008 is denied.



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


